Memorandum Opinion issued January 30, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01291-CV
____________

OM SAI HOSPITALITY, INC. AND SAM GANDHI, Appellants

V.

PATRICK G. PATTERSON, D/B/A ISLAND PAINTING & ALLIED TRADES,
Appellee



On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 01CV747



MEMORANDUM OPINION
	Appellants have filed a motion to dismiss their appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate immediately.  Tex. R. App. P. 18.1(c).
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Wilson. (1)
1.    The Honorable Davie Wilson, retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.